COLLETT, C. J.
The entry of Latham was void, because the lands entered had been appropriated under the act of congress, of 1807, and were not subject to Latham’s entry, even if not Hardin’s. His proceedings cannot avail him in this court, at any rate, for Hardin’s is the oldest equity, and the title having been procured with notice, enures to the benefit of whoever is entitled under his entry. Hardin’s right is in the complainant. The conduct of the defendant appears .to us an unwarrantable effort to appropriate another man’s land to himself. The omission to make the entry of withdrawal, does not seemto be in controversy. If the entry was in fact withdrawn, that fact may be shown; and if so, the omission of the surveyor to minute, would not affect any right. There is nothing in the case to justify the defendant’s proceedings. We shall decree that he be enjoined from further prosecuting his ejectment to oust the defendant from possession, or for his costs; that his patent enures to the benefit of the holders of Hardin’s entry, and that he pay the costs of this suit.
l3P“This cause was argued and submitted in Highland, but was taken under advisement to Montgomery, and the decision given there and certified back.